Citation Nr: 0948912	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for skin condition of 
the heels of the feet, to include pitted keratolysis, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which continued a 10 percent 
evaluation for the Veteran's skin condition of the heels of 
his feet.


FINDINGS OF FACT

The Veteran's skin condition of his feet has covered 0 
percent of exposed areas of his body and 6 percent of the 
entire body, but not more than those percentages; and 
systemic therapy such as corticosteroid or immunosuppressive 
therapy has been required.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
bilateral skin condition of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118, Diagnostic Codes 7806 and 7899 (2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7899 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in December 2005 and March 2006.  
He did not receive VCAA notice on the fourth or fifth Dingess 
elements until May 2008.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  The December 2005 and 
March 2006 VCAA letters were sent prior to the RO's initial 
decision, but there was a timing deficiency with regard to 
the May 2008 letter.  This timing deficiency was cured, 
however, by readjudication of the claim in a July 2008 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing his claim, VA had already obtained the 
Veteran's service treatment records (STRs).  The VA also 
obtained private treatment records from Dr. G.  In addition, 
VA examinations were provided in January 2006 and April 2008.  
The Veteran previously was afforded a VA examination in June 
2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Board notes that although the claims file was not available 
to the examiner during the January 2006 examination, the 
examiner was able to review the claims file later and provide 
an addendum to the January 2006 examination.  Furthermore, 
another examination was conducted in April 2008.  There is no 
reported evidence that has not been obtained.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  
38 C.F.R. § 4.31.
Where the particular disability for which the Veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  In cases of rating by 
analogy, the diagnostic code number will be "built-up" with 
the first two digits selected from that part of the schedule 
most closely identifying the part, or system, of the body 
involved, and a final two digits of "99" for all unlisted 
conditions.  38 C.F.R. §§ 4.20, 4.27

III.  Skin condition of the feet

Diagnostic codes involving skin disabilities have been 
revised in recent years.  The Veteran filed his most recent 
claim for an increased rating for his service-connected skin 
disability of his feet in November 2005.  The Veteran has 
previously been rated under Diagnostic Codes 7806 and 7813.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2009), effective from August 30, 2002, 
dermatophytosis is rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801- 
7805); or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability. 

As of October 23, 2008, revised provisions for evaluating 
scars were enacted, however, that regulation is applicable 
only to claims received on or after October 23, 2008.  
Accordingly, these revisions do not apply to the present 
case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the 
Veteran's claim will be considered solely under the criteria 
cited in this decision.  For reasons described in further 
detail below, the Board finds that the Veteran's symptoms of 
his current skin condition of his feet, to include pitted 
keratolysis, is closely analogous to dermatitis.

Under the revised provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, a zero percent evaluation contemplates less than 
five percent of the entire body or less than five percent of 
exposed areas affected, and no more than topical therapy 
required during the past 12-month period.

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  Id.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  Id.

The Veteran's skin condition of his feet was initially 
evaluated as 10 percent disabling beginning June 24, 1971.  
The RO granted service connection for a skin condition of the 
feet, probably pitted keratolysis of the heels.  As noted 
above, the Veteran filed his most recent claim for a higher 
rating for his disability in November 2005.  During the 
period on appeal, there has been no diagnosis of pitted 
keratolysis.  There have been several diagnoses of plantar 
warts; however, the RO denied the Veteran's claim for service 
connection for plantar warts of his feet as secondary to his 
service-connected skin condition, and he has not appealed 
this issue to the Board.  

In May 2003, the Veteran's private physician, Dr. G., 
diagnosed the Veteran with intractable plantar keratosis.  He 
noted that he receives periodic debridement of painful 
plantar right foot.  Treatment consists of paring of the 
lesion and placement in an orthotic device to better create a 
normal balance of pressure of the plantar aspect of the foot.  
Although this letter is dated before the period on appeal, it 
provides information that may be useful in this 
determination.

In a January 2006 VA examination, the examiner diagnosed the 
Veteran with plantar warts bilaterally.  Unfortunately, the 
claims file was not provided to the examiner until after this 
examination.  The Veteran reported to the examiner that since 
his last VA examination, conducted in April 2002, his skin 
condition of his feet had gotten worse.  He reported 
receiving podiatry treatment two to three times per year 
since 2000 for plantar warts.  His treatment consisted of 
debridement and liquid nitrogen therapy to both his right and 
left foot.  He also wears orthotics daily in his work shoes.  
He reported that as a mail carrier for the U.S. Postal 
Service, he stands on his feet all day.  He noted symptoms of 
burning and sore feet on a daily basis, especially in damp 
weather.  The Veteran noted that he uses medication on his 
feet to keep them dry.  He denied any systemic symptoms such 
as fever or weight loss.  The Veteran also had no history of 
malignant skin or benign skin lesions.  

Upon examination, his scalp, face, trunk and upper 
extremities were clear.  Three to five mm hyperkeratotic 
papules with verrucous architecture/surface with positive 
skin lines with hyperkeratotic plaques on the outer aspect of 
the feet were noted, as well as cracking heels.  His nails 
were clear and there was no interdigit scale or cracking.  
The right foot was worse than the left foot.  The percent of 
affected body surface was 2.5 percent for each foot for a 
total of 5 percent of affected body surface.  Exposed body 
surface was 0 percent because the Veteran wears shoes.  There 
was also no chloracne, alopecia or hyperhidrosis noted.  As 
noted above, the diagnosis was plantar warts bilaterally.  
The examiner also noted that the Veteran had been diagnosed 
with intractable plantar keratosis since the 1970's.  He 
receives care and treatment from a podiatrist which includes 
topical medication application and debridement and liquid 
nitrogen for his plantar warts. 

After examining the Veteran's claims file, the January 2006 
examiner drafted an addendum to her original examination 
report.  The examiner noted that during the June 2002 
examination, the Veteran had continued to complain of 
hyperhidrosis and pain of his feet.  The examiner also noted 
that the Veteran complained of worsening of his feet 
condition and plantar warts with soreness, especially when 
his feet get wet.  The examiner explained that hyperhidrosis 
can lead to pitted keratolysis, plantar warts and fungal 
infections.  An individual could have one or a combination of 
these conditions.  Each of these complications of 
hyperhidrosis can occur individually and concurrently, but 
are not the cause of each other.  Pitting keratolysis is 
caused by bacteria, while verrucous, or warts, are caused by 
a viral infection.  Fungus is, of course, fungal by nature.  
The examiner concluded that it is not at least as likely as 
not that the Veteran had plantar warts while in the military 
caused by hyperhidrosis.  The examiner did not assess or 
examine the Veteran for plantar fasciitis, which is caused by 
poor foot mechanics.  She noted that plantar fasciitis should 
be addressed further by a Podiatry or Orthopedic examination.

In April 2006, the Veteran submitted an internet article 
regarding pitted keratolysis.  The article notes that 
conditions commonly included in a differential diagnosis are 
plantar warts and tinea pedis.

In private treatment records from January 2006 to April 2007, 
the Veteran's physician, Dr. G., treated the Veteran for 
verruca of the feet.  The physician noted that he has 
suffered from these lesions for 10 years.  Treatment included 
debridement and applying Formalin solution to his feet.

In April 2008, the Veteran was afforded another VA 
examination.  The claims file was available to the examiner 
during the examination.  The Veteran reported that his feet 
were better since his last visit to the podiatrist but that 
he continued to experience burning discomfort especially if 
he stands for a long period time.  He noted that has trouble 
walking at times but is able to perform his activities of 
daily living.  Usually, his feet bother him in hot and warm 
weather.  In the past year, he tries to keep his feet dry and 
apply baby powder within his socks.  He denied any side 
effects of his treatment or to systemic symptoms of weight 
loss or fever.  Upon examination, ten verruca papules were 
noted on bilateral plantar feet.  There were no keratotic 
plaques and no pitted keratolysis noted.  His toenails 
appeared normal, and there was no interdigit scaling, 
cracking or fissuring.  His face, scalp, trunk, and upper 
extremities appeared clear of suspicious lesions and verruca 
lesions.  He had a tan in the photodistributed areas and he 
has diffuse xerosis.  Percentage of the body affected was 
between 5 percent and 6 percent for both feet (an average of 
2.5 to 3 percent per foot).  Percentage of the exposed body 
surface affected was 0 percent due to wearing socks and 
shoes.  There was no acne, alopecia or hyperhidrosis noted.  
The examiner diagnosed the Veteran with plantar warts, status 
post paring approximately one year ago.  

The evidence does not show that the Veteran has a current 
skin condition that is related to his service-connected skin 
disability of his feet.  The Board acknowledges that the 
January 2006 examination noted that the Veteran reported 
being diagnosed with intractable plantar keratosis since the 
1970's and that he receives care and treatment from a private 
podiatrist which includes topical medication application and 
debridement.  Despite this, the private treatment records 
reflect a diagnosis and treatment for plantar warts for the 
period on appeal.  The Veteran has been consistently 
diagnosed with plantar warts and most recently with xerosis.  
There is no evidence that the Veteran's xerosis is related to 
his military service or to his skin disability of his feet.  
In addition, the RO recently denied service connection for 
the Veteran's plantar warts on a secondary basis.  Even if 
the Board considers the Veteran's current skin conditions 
under Diagnostic Code 7806, there is no evidence that 20 or 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected.  In addition, there is no evidence of the 
use of systemic therapy such as corticosteriods or other 
immonosuppressive drugs.  There is no indication of any 
treatment to date other than topical medications.  There is 
also no indication of scarring as a consequence of this 
disability or that his feet disability has caused 
disfigurement to his head, face or neck.

Even if no active pathology exists for a skin condition of 
the feet related to the Veteran's service, the Board finds 
that the Veteran has been rated continuously at 10 percent 
for over 20 years, and the rating is therefore protected.  
See 38 C.F.R. 
§ 3.951 (2009). 

For these reasons, the claim is denied.  38 C.F.R. §§ 4.3, 
4.7.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates skin disabilities.  This 
Diagnostic Code essentially takes into account the pain 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability 
and symptomatology, the Board does not need to determine 
whether an exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Despite this, the Board notes that the 
Veteran has not reported marked interference with employment 
or frequent hospitalizations due to his disability.  

The Board has considered whether there is any other basis for 
granting an increased rating other than those discussed 
above, but has found none.  In particular, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
skin disability of the heels of the feet, to include pitted 
keratolysis, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


